345 S.W.2d 281 (1961)
James A. CAMERON, Sr. et ux., Petitioners,
v.
Rolf SAATHOFF et al., Respondents.
No. A-8291.
Supreme Court of Texas.
April 12, 1961.
*282 Wm. H. Shireman, Corpus Christi, for petitioners.
Frank X. Vance, Hondo, for respondents.
PER CURIAM.
This is an appeal from an order of the district court refusing to grant petitioners a temporary injunction restraining the Sheriff of Medina County and others from dispossessing petitioners of a farm. The Court of Civil Appeals affirmed. 342 S.W.2d 470.
Petitioners vacated the premises after the trial court refused to grant a temporary injunction, and Rolf Saathoff and wife, respondents, are now in possession thereof. The injunction feature of the case is therefore wholly moot.
Writ of error is granted without reference to the merits of the matters decided by the trial court and Court of Civil Appeals. The orders of such courts pertaining to the temporary injunction are set aside, and the cause in so far as it relates to the matter of a temporary injunction is dismissed at petitioners' cost. Guajardo v. Alamo Lumber Co., Tex., 317 S.W.2d 725.
The parties and the district court are at liberty, of course, to proceed with the trial of the main case out of which the application for a temporary injunction grew. We express no opinion, and the conclusions of the Court of Civil Appeals are not necessarily controlling, on the merits of the controversy.
SMITH, J., not participating.